UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 95-7254



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus

ANTON MALAJ,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CR-92-170-A, CA-95-744-AM)


Submitted:     January 23, 1996         Decided:     February 16, 1996


Before MURNAGHAN, NIEMEYER, and LUTTIG, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Cheryl Johns Sturm, West Chester, Pennsylvania, for Appellant.
John Kuchta, OFFICE OF THE UNITED STATES ATTORNEY, Alexandria,
Virginia, for Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying his

28 U.S.C. § 2255 (1988) motion. Our review of the record and the

district court's opinion discloses that this appeal is without

merit. Accordingly, we affirm substantially on the reasoning of the

district court. United States v. Malaj, Nos. CR-92-170-A; CA-95-
744-AM (E.D. Va. June 19, 1995). In addition, Appellant's claim

that the sentencing court violated Fed. R. Crim. P. 32 was waived

by Appellant's failure to pursue an appeal and raise this noncon-
stitutional issue in that proceeding. See United States v. Emanuel,

869 F.2d 795, 796 (4th Cir. 1989). Finally, Appellant's claim that

his counsel was ineffective for dismissing his appeal without Ap-

pellant's knowledge is meritless. We find that Appellant's failure
to apply for reinstatement of his appeal, when given the opportu-

nity to do so by this court, prevents him from showing that he was

prejudiced by his counsel's performance as required by Strickland

v. Washington, 466 U.S. 668, 693-697 (1984). We dispense with oral

argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                2